Fourth Court of Appeals
                                San Antonio, Texas
                                     October 26, 2018

                                   No. 04-18-00505-CR

                                 Richard Alcorta GARZA,
                                         Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B15467
                         Honorable Rex Emerson, Judge Presiding


                                      ORDER

       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due on November 13, 2018. No Further extensions absent extraordinary
circumstances.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court